ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Dec 2020 has been entered.  
Response to Amendment
The Amendment filed 30 Dec 2020 has been entered.  Claims 1-20 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither McHenry, Thompson, Marr, Keehr nor Ishida, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“configured to select an operating mode of the RF detection system among a plurality of different operating modes; and 
a dynamically reconfigurable channelizer in signal communication with the signal routing processor and configured to invoke the selected operating mode in response to a routing control signal output by the signal routing processor,…  
a crossbar switching circuit including a signal input to receive an input signal and a signal output to output a final processed signal indicating a detected object, 
the crossbar switching circuit configured to selectively establish a plurality of different signal routing paths that connect the plurality of signal processing resources to the signal input and signal output,
wherein the crossbar switching circuit includes a resource output path that selectively connects a resource output of one of the signal processing resources or a combination of resource outputs of the signal processing resources in common with one another. ” 
as recited by claim 1 and similarly recited in claim(s) 9 and 16, over any of the prior art of record, alone or in combination.  Claims 2- 8, 10-15 and 17-20 depend on claims 1, 9 and 16; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648